Walker, J.
These cases are appealed from the judgment of the District Court overruling demurrers to the petitions and perpetuating the injunctions. The object of the bills was to restrain the collection of the one per cent, school tax levied for the year 1872.
His honor the district judge has furnished, at the request of counsel, a printed copy of his opinion, which is filed by the appellees in argument of the case.
The court admits the correctness of our opinion in Kinney v. Zimpelman, and the only question raised in this case is as to the power of the school directors to levy the one per cent, tax yearly, and every year that public necessity may require it.
It is very true the law is not so worded as to expressly authorize the annual levy of the one per cent, tax, but we are far from supposing that the word annual, in an act of the Legislature, is necessary to continue it in force year after year. This word is not often found in acts of the Legislature, which are intended to continue in force until repealed; and reference being had to former laws will demonstrate this proposition. (See Paschal’s Digest for the revenue laws passed 1837, p. 892; 1840, p. 910; *3451842, p. 924; 1845, p. 933; 1846, p. 863; 1848, p. 943; 1850, p. 965.)
After a careful examination of this question we are of opinion that if the word annual, or annually, were found in an act of the Legislature of this kind, it would be an exception to the rule. The word is seldom used, except where it enjoins some act to be done or performed annually for an indefinite term of years ; but where a law ¡simply authorizes the performance of some act which in its nature is to be performed yearly, the direction as to its performance is very often omitted.
But the court seems to have been of opinion that it was not the intention or purpose of the Legislature to provide for maintaining a system of public free schools more than four months in each year.
Section 4 of the 9th Article of the Constitution provides that the Legislature shall establish a uniform system of public free schools throughout the State ; and the following section provides that the Legislature, at its first session, or as soon thereafter as may be possible, shall pass such laws as will require the attendance on the public free schools of the State of all the scholastic population thereof for the period of at least four months.
This constitutional injunction upon the Legislature does nothing more than fix the minimum time during which the public schools must be kept up, but there is ■certainly nothing in this from which it can be deduced that the Legislature intended only to provide for the minimum time prescribed; such has never been understood to be the object of the law, and certainly there is no inhibition against any provision which the Legislature might make to keep the schools going the year-round.
It is an answer to all this that the Legislature left the matter in the discretion of the school directors, and they *346have seen proper to exercise it by levying the tax. We-concur in much which has been said in his opinion by the district judge. It is supposing a case almost beyond the range of possibility for us to assume that everything enjoined by the Constitution or contemplated in the laws upon this subject had to be done in one year. The 4th Section of the 9th Article enjoins upon the Legislature the establishment of a system of free schools. Will it be contended that a law which was intended to carry out this constitutional injunction was to last but one year? The word system as used in the Constitution means an organized plan, an institution, something established for the use and benefit of the people, so long as-the want of public education will continue.
Under the act touching this subject of the Thirteenth Legislature repealing the act of April 24, 1871, the question involved in these cases is comparatively unimportant to the public •; but the importance of a correct decision by this court is in nowise diminished.
We hold then the judgment of the District Court was erroneous, and dissolve the injunction.
Reversed.